Title: Thomas Jefferson to Patrick Gibson, 22 February 1819
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello Feb. 22. 19
          
          After writing the inclosed letter of yesterday your’s of the 18th came to hand, informing me of the proposed curtailments of the US. bank. until I recieve your answer to the inclosed I cannot make a correct estimate of my funds & engagements. yet certainly to meet the suddenness of the curtailment I must avail myself of the discount which Colo Nicholas supposes can be had, and which will give time for my produce from Bedford, and what remains here also to get to Richmond. I therefore inclose a new note for the sum stated in your letter as necessary, to wit, 1500.D. these operations are so disagreeable to me that instead of waiting to relieve myself and my friends from them by annual profits, I have determined to do it by the sale of some detached lands which I have long held unimproved & unemployed. I have given orders accordingly in Bedford, and shall pursue the same object here. as soon as this resource can be brought in I shall be able to wipe off the whole at once. this done, I shall be for ever at ease, because I know that my income is more than the double of my expences, if once cleared of interest.   learning that my annual supply of wines were arrived at Norfolk, I wrote to desire mr Mallory to forward them to you and to draw on you for duties & charges. he writes me that these amount to 133.44 D and that he had drawn on you for it, which I must pray you to honor.   I have had my note indorsed by my grandson, presuming that, being a mere ceremony, it would be accepted. I repeat the assurances of my great friendship & respect.
          Th: Jefferson
        